                         Case 21-10474-MFW                 Doc 505      Filed 05/28/21        Page 1 of 2




                                IN THE UNITED STATES BANKRUPTCY COURT
                                     FOR THE DISTRICT OF DELAWARE


         In re:                                                            Chapter 11

         ALAMO DRAFTHOUSE CINEMAS                                          Case No. 21-10474 (MFW)
         HOLDINGS, LLC, et al.,
                                                                           (Jointly Administered)
                                                       1
                                            Debtors.
                                                                           Ref. Docket Nos. 436 & 498


              NOTICE OF SALE CLOSING DATE AND ASSUMPTION AND ASSIGNMENT
                    OF EXECUTORY CONTRACTS AND UNEXPIRED LEASES

                  PLEASE TAKE NOTICE that, on May 3, 2021, the United States Bankruptcy Court for

         the District of Delaware (the “Court”) entered the Order (A) Authorizing and Approving the Sale

         of Purchased Assets Free and Clear of All Liens, Claims, Encumbrances, and Other Interests,

         (B) Authorizing and Approving the Assumption and Assignment of Executory Contracts and

         Unexpired Leases, and (C) Granting Related Relief [Docket No. 436] (the “Sale Order”).2

                  PLEASE TAKE FURTHER NOTICE that, on May 27, 2021, the Court entered a

         Supplemental Order Approving the Assumption and Assignment of Executory Contracts and

         Unexpired Leases [Docket No. 498] (the “Supplemental Sale Order”).



         1
             The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
             number, are: Alamo Drafthouse Cinemas Holdings, LLC (2205); Alamo Drafthouse Cinemas, LLC (5717);
             Alamo Vineland, LLC (1626); Alamo League Investments GP, LLC (1811); Alamo League Investments, Ltd.
             (7227); Alamo South Lamar GP, LLC (3632); Alamo South Lamar, LP (4563); Alamo Drafthouse Raleigh, LLC
             (5979); Alamo DH Anderson Lane, LLC (3642); Alamo Yonkers, LLC (4971); Alamo Mission, LLC (2284);
             Alamo Ritz, LLC (9465); Alamo Mueller, LLC (1221); Mondo Tees, LLC (6900); Alamo City Foundry, LLC
             (6092); Alamo Mainstreet, LLC (2052); Alamo City Point, LLC (3691); Alamo Liberty, LLC (5755); Alamo
             Satown, LLC (6197); Alamo Marketplace, LLC (7041); Alamo Stone Oak, LLC (8398); Alamo Westlakes, LLC
             (4931); Alamo Park North, LLC (1252); Alamo North SA, LLC (6623); Alamo Avenue B, LLC (8950); Alamo
             Slaughter Lane GP, LLC (6968); Alamo Slaughter Lane, Ltd. (5341); Alamo Cinema Group I GP, LLC (9537);
             Alamo Cinema Group I, LP (9656); Alamo Westminster, LLC (8906); Alamo Staten Island, LLC (7781); Alamo
             Aspen Grove, LLC (7786); Alamo Lakeline, LLC (5294); Alamo Sloans, LLC (9343). The location of the
             Debtors’ service address is: 3908 Avenue B, Austin, Texas 78751.
         2
             Capitalized terms used but not defined herein shall have the same meaning as set forth in the Sale Order.
28181440.2
                       Case 21-10474-MFW         Doc 505     Filed 05/28/21     Page 2 of 2




                  PLEASE TAKE FURTHER NOTICE that the Closing Date of the Sale occurred on

         May 28, 2021.

                  PLEASE TAKE FURTHER NOTICE that copies of the Sale Order and the

         Supplemental Sale Order are available for review free of charge by accessing the website dedicated

         to the Debtors’ chapter 11 cases maintained by their claims and noticing agent, Epiq Corporate

         Restructuring, LLC (https://dm.epiq11.com/case/alamodrafthouse). In addition, copies of the

         Sale Order and Supplemental Sale Order are available for inspection during regular business hours

         at the Office of the Clerk of the Court, located at 824 N. Market Street, 3rd Floor, Wilmington,

         DE 19801, and may be viewed for a fee on the internet at the Court’s website

         (http://www.deb.uscourts.gov/) by following the directions for accessing the ECF system on such

         website.


             Dated: May 28, 2021                YOUNG CONAWAY STARGATT & TAYLOR, LLP
                    Wilmington, Delaware
                                                /s/ Matthew B. Lunn
                                                M. Blake Cleary (No. 3614) (mbcleary@ycst.com)
                                                Matthew B. Lunn (No. 4119) (mlunn@ycst.com)
                                                Kenneth J. Enos (No. 4544) (kenos@ycst.com)
                                                Betsy L. Feldman (No. 6410) (bfeldman@ycst.com)
                                                Jared W. Kochenash (No. 6557) (jkochenash@ycst.com)
                                                1000 N. King Street
                                                Wilmington, Delaware 19801
                                                Telephone: (302) 571-6600
                                                Facsimile: (302) 571-1253


                                                Counsel to the Debtors and Debtors in Possession




28181440.2                                               2
